Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Response to Amendment

1.    Claims 1-3,6-8,10-13,16-24,27-29 were formerly rejected under 35 U.S.C. 102 (a) (1). Pursuant to applicant's amendments these rejections have been maintained.

2.    Claims 4-5,9,14-15,25-26, and 30 were formerly rejected under 35 U.S.C. 103 (a). Pursuant to applicant's amendments these rejections have been maintained.

Response to Arguments

Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. Applicant argues Anhn does not disclose transmitting a reference signal based at least in part on transmitting the random access message or receiving a reference signal based at least in part on receiving the random access message. Examiner respectfully disagrees with the applicant. Anhn discloses transmitting/receiving a reference signal (¶[0010], wherein the signal includes the .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,6-8. 22-24 and 27-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by
Ahn et al. (EP 2,728,771 A2, hereinafter Ahn).

Regarding claim 1, Ahn discloses a method of wireless communication (figure 5, ¶[0074]) at a user equipment (¶[0013], wherein the wireless device includes the UE), comprising: identifying a payload to be transmitted in a random access message; generating the random access message comprising the payload (¶[0078], table 2); and transmitting to a base station the random access message (¶[0010])in a contention-based random access procedure (¶[0078); and transmitting to a base station (¶[0010]) a reference signal (¶[0010], wherein the signal includes the reference signal, which includes the first and 

Regarding claim 2, Ahn discloses: identifying a set of resources available for transmitting the random access message (¶[0099]); identifying reference signal resources available for transmitting the reference signal associated with the random access message; selecting first resources of the set of resources for transmitting the random access message; transmitting the random access message using the first resources; and transmitting, using the reference signal resources, wherein the transmitting the reference signal associated with the random access message using a cyclic shift associated with the first resources (¶[0105]).

Regarding claim 3, Ahn discloses wherein the set of resources comprises a first subset of orthogonal frequency division multiplexing (OFDM) symbols and a second subset of OFDM symbols (¶[0018], 110019]).

Regarding claim 6, Ahn discloses wherein selecting the first resources is based at least in part on a random selection of a subset of the set of resources (¶[0085]).

Regarding claim 7, Ahn discloses transmitting the random access message comprises: transmitting the random access message based at least in part on a plurality of signals encoded using mutually orthogonal codes (¶[0086]).



Regarding claim 22, Ahn discloses an apparatus for wireless communication at a user equipment (UE),comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a payload to be transmitted in a random access message (¶[0074]); generate the random access message comprising the payload (figure 2); and transmit to a base station (¶[0010], figure 1) the random access message in a contention-based random access procedure (¶[0078]) and transmitting to a base station (figure 1, ¶[0010]) a reference signal (¶[0010], wherein the signal includes the reference signal, which includes the first and second random access procedure ) based at least in part on transmitting the random access message (¶[0031]-¶[0034],wherein the control information is included in the resource block, ¶[0051]).

Regarding claim 23, Ahn discloses wherein the instructions are executable by the processor to cause the apparatus to: identify a set of resources available for transmitting the random access message (¶[0078]);identify reference signal resources available for transmitting the reference signal associated with the random access message; select first resources of the set of resources for transmitting the random access message (figure 2, ¶[0078]) transmit the random access message using the first resources; wherein transmitting the reference signal comprises transmitting, using the reference signal resources, the reference signal associated with the random access message using a cyclic shift associated with the first resources (¶[0078])



Regarding claim 27, Ahn discloses wherein selecting the first resources is based at least in part on a random selection of a subset of the set of resources (¶[0085]).

Regarding claim 28, Ahn discloses wherein the instructions to transmit the random access message a re executable by the processor to cause the apparatus to: transmit the random access message based at least in part on a plurality of signals encoded using mutually orthogonal codes (¶[0086]).


Regarding claim 29, Ahn discloses wherein the mutually orthogonal codes comprise Walsh codes (¶[0086]).

2. Claims 10-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al.( WO 2014/065593 Al, hereinafter Lee).

Regarding claim 10, Lee discloses a method of wireless communication at a base station (figure 1), comprising: transmitting to a user equipment (UE) (figure 1, ¶[0035]) signaling indicative of a set of contention-based physical random accesschannel (PRACH) resources for use in accessing a wireless communications network; and receiving from the UE (figure 1, ¶[0035])  a random access message and an associated payload on a subset of the set of contention-based PRACH resources (¶[0101]-¶[0103]). and receiving from the UE a reference signal (¶[0100], wherein the preamble includes the reference 

Regarding claim 11, Lee discloses wherein the signaling comprises: an identification of a set of resources available for transmitting the random access message; and an identification of reference signal resources available for transmitting a reference signal associated with the random access message

(¶[0101]-¶[0103]).

Regarding claim 12, Lee discloses wherein the set of resources comprises a first subset of orthogonal frequency division multiplexing (OFDM) symbols and a second subset of OFDM symbols (figure 9).


Regarding claim 13, Lee discloses wherein the first subset of OFDM symbols andthe second subset of OFDM symbols are symmetrically located on opposite sides of the reference signal resources (figure 9).

Regarding claim 16, Lee discloses receiving the reference signal associated with the random access message, wherein the reference signal is transmitted using a cyclic shift associated with a first resource

¶[0101]-¶[0103]).

Regarding claim 17, Lee discloses wherein the first resource is included in the set of resources (¶[0101]-¶[0103]).



Regarding claim 19, Lee discloses wherein the set of frequency resources available for PRACH transmissions comprises frequency resources available in a physical uplink shared channel of the wireless communications network (figure 9).

Regarding claim 20, Lee discloses, wherein the signaling further comprises an indication of an orthogonal frequency division multiplexing (OFDM) symbol (¶[0101]-¶[0103]).

Regarding claim 21, Lee discloses wherein the set of frequency resources comprise a subset of the OFDM symbol (¶[0101]-¶[0103]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3. Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Eriksson et al (WO 2014/0112905 Aim hereinafter Eriksson).

Regarding claims 4 and 25, Ahn discloses all subject matter of the claimed invention with the exception of wherein the first subset of OFDM symbols and the second subset of OFDM symbols are symmetrically located on opposite sides of the reference signal resources. Eriksson discloses wherein the first subset of OFDM symbols and the second subset of OFDM symbols are symmetrically located on opposite sides of the reference signal resources (page 11, lines 1-10, lines 25-40). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to make the proposed modification of the OFDM symbols as disclosed by Eriksson along with the system of Ahn. The OFDM symbols may be implemented through software to provide the system with allocation of resources (page 11, lines 5-10, Eriksson).

4. Claims 5,9,26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Lee et al.( WO 2014/065593 Al, hereinafter Lee).

Regarding claims 5 and 26, Ahn discloses all subject matter of the claimed invention with the exception of wherein selecting the first resources is based at least in part on received signaling that indicates 

Regarding claims 9 and 30, Ahn discloses all subject matter of the claimed invention with the exception of transmitting the random access message comprises: transmitting the random access message using Walsh spreading across a set of resources available for transmitting the random access message. Lee discloses transmitting the random access message comprises: transmitting the random access message using Walsh spreading across a set of resources available for transmitting the random access message (¶[0101], ¶[0067]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective time of invention to make the proposed modification of the resources as disclosed by Lee along with the system of A8hn is to provide the system with communication (¶[0053], Lee).

5. Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Eriksson et al (WO 2014/0112905 Aim hereinafter Eriksson).
 
 	Regarding claim 14, Lee discloses all subject matter of the claimed invention with the exception of wherein the signaling further comprises an indication of the set of resources for use by at least a first 

 	Regarding claim 15, Lee discloses all subject matter of the claimed invention with the exception of wherein the random access message is transmitted using Walsh spreading across the set of resources. Eriksson discloses wherein the random access message is transmitted using Walsh spreading across the set of resources (page 5-6). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to make the proposed modification of the coding as disclosed by Eriksson along with the system of Lee. The OFDM symbols may be implemented through software to provide the system with allocation of resources (page 11, lines 5-10, Eriksson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELTBROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached on Monday-Thursday 6:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.Rov/lnterviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Rinehart can be reached on 571-272-3632. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Shouldyou have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGEL T BROCKMAN/Examiner, Art Unit 2463